ACCEPTED
                                                                                        01-14-00675-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   6/23/2015 2:47:29 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK


                             No. 01-14-00675-CR
                             No. 01-14-00676-CR                       FILED IN
                                                               1st COURT OF APPEALS
                                       In the                      HOUSTON, TEXAS
                               Court of Appeals                6/23/2015 2:47:29 PM
                                      For the                  CHRISTOPHER A. PRINE
                                                                       Clerk
                            First District of Texas
                                    At Houston
                              ♦

                             Nos. 1394947 & 1394948
                        In the 174th Criminal District Court
                              Of Harris County, Texas
                              ♦

                         ISRAEL MONTOYA ALCARAZ
                                      Appellant
                                         V.
                              THE STATE OF TEXAS
                                       Appellee

                              ♦

 STATE’S MOTION FOR EXTENSION OF TIME IN WHICH
             TO FILE APPELLATE BRIEF
                              ♦


TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) & 38.6(d),

moves for an extension of time within which to file its appellate brief. In support

of its motion, the State submits the following:

      1.     Appellant was charged with one count of aggravated sexual assault of
             a child and one count of possession of child pornography.
2.   Appellant entered a plea of “guilty” to both charges.

3.   After a PSI hearing, appellant was sentenced to confinement for 50
     years and 10 years respectively.

4.   Appellant filed a written notice of appeal on July 17, 2014.

5.   Appellant’s brief was filed February 3, 2015.

6.   The State’s brief was due March 5, 2015.

7.   The State seeks an extension until today, June 23, 2015, to file its
     brief.

8.   The following facts are relied upon to show good cause for the
     requested extension:

     a. The undersigned attorney has filed 3 briefs in the last 30
        days and has 5 more briefs due in the next 30 days.

     b. In the last several months, the undersigned attorney has
        attended three funerals out of town, two of which were
        close family members. Additionally, the undersigned
        attorney took time off for a sick family pet that passed away
        a month ago.

     c. The State’s motion is not for purposes of delay, but so that
        justice may be done.
      WHEREFORE, the State prays that this Court will grant the requested

extension until June 23, 2015.



                                 Respectfully submitted,

                                  /s/ Bridget Holloway

                                 BRIDGET HOLLOWAY
                                 Assistant District Attorney
                                 Harris County, Texas
                                 Harris County Criminal Justice Center
                                 1201 Franklin, Suite 600
                                 Houston, Texas 77002
                                 (713) 755-5826
                                 Texas Bar No. 24025227
                                 holloway_bridget@dao.hctx.net
                          CERTIFICATE OF SERVICE

      This certifies the undersigned attorney requested that a copy of this

document be served to appellant’s attorneys via TexFile at the following email on

June 23, 2015:

      Angela L. Cameron
      Assistant Public Defender
      Email: angela.cameron@pdo.hctx.net




                                     /s/ Bridget Holloway

                                   BRIDGET HOLLOWAY
                                   Assistant District Attorney
                                   Harris County, Texas
                                   Harris County Criminal Justice Center
                                   1201 Franklin, Suite 600
                                   Houston, Texas 77002
                                   (713) 755-5826
                                   Texas Bar No. 24025227
                                   holloway_bridget@dao.hctx.net